FILED
                           NOT FOR PUBLICATION
                                                                            MAY 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JULIE HARRIS,                                    No.   15-17360

              Plaintiff-Appellant,               D.C. No. 2:14-cv-00971-CKD

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security
Administration,

              Defendant-Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of California
                 Carolyn K. Delaney, Magistrate Judge, Presiding
                                                         **
                          Submitted February 9, 2017


Before: NELSON, TROTT, and OWENS, Circuit Judges.

      Julie Harris appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Harris’s application for disability


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. Harris alleged disability due to fibromyalgia, anxiety, and

depression. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      The administrative law judge (“ALJ”) provided specific, clear and

convincing reasons for finding that Harris’s statements concerning the intensity,

persistence, and limiting effects of her symptoms were not entirely credible. First,

the ALJ properly found that Harris’s statement that she was only able to walk

twenty minutes before having to rest, was contradicted by the medical evidence

where no physician concluded that Harris had limitations consistent with disability,

and examining physician Dr. John Simmonds concluded that Harris could walk or

stand for six hours per day. Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005)

(holding that an ALJ may consider a lack of medical evidence supporting

claimant’s allegations, but this factor cannot form the only basis for discounting

subjective symptom testimony).

      Second, the ALJ properly found that Harris’s statement that she used a

computer to play games on a daily basis was inconsistent with her claim that her

impairments limited her ability to use a computer. Chaudhry v. Astrue, 688 F.3d
2                                    15-17360
661, 672 (9th Cir. 2012) (holding that when weighing credibility, an ALJ may

consider a claimant’s daily activities).

      Third, the ALJ properly found a specific inconsistency in testimony when at

Harris’s hearing she stated that she did not use cocaine, but during her psychiatric

evaluation Harris self-reported cocaine use and addiction. Thomas v. Barnhart,

278 F.3d 947, 959 (9th Cir. 2002) (holding that claimant’s inconsistent statements

about drug usage properly diminished her credibility).

      Accordingly, the ALJ provided specific, clear and convincing reasons in

finding that Harris was not entirely credible, and thus did not err in concluding that

Harris was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                           3                                    15-17360